DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Rodney Warfford on January 11, 2021.
The application has been amended as follows: 
Claim 1:
A method of hydraulic fracturing, consisting of: (i) injecting only one proppant-free fluid through a well into a formation to create creation of the single hydraulic fracture, injecting a proppant-laden slurry without polyelectrolytes into the formation to create a proppant pack in the single hydraulic fracture; (iii) preparing a proppant-laden slurry by mixing water, proppant and two polyelectrolytes, wherein the two polyelectrolytes form a complex that causes formation of proppant aggregates; (iv) injecting the proppant-laden slurry containing the aggregates into a near-wellbore region of the single hydraulic fracture, thereby creating permeable channels in the near-wellbore region of the single hydraulic fracture; and (v) injecting a displacement fluid into the well.
Claim 2: 
The method of claim 1, wherein the two polyelectrolytes are a water-soluble cationic polyelectrolyte and a water-soluble anionic polyelectrolyte; and wherein the mixing in step (iii) comprises first preparing a mixture of the proppant and the water-and then adding the water-soluble anionic polyelectrolyte to the mixture.
Claim 3:
The method of claim 1, wherein the two polyelectrolytes are a water-soluble cationic polyelectrolyte and a water-soluble anionic polyelectrolyte; and wherein the mixing in step (iii) comprises first preparing a mixture of the proppant and the water-soluble anionic polyelectrolyte, and then adding the water-soluble cationic polyelectrolyte to the mixture.
Claim 15: 
A method of hydraulic fracturing, consisting of: (i) injecting only one proppant-free fluid through a well into a formation to create creation of the single hydraulic fracture, injecting a proppant-laden slurry without polyelectrolytes into the formation to create a proppant pack in the single hydraulic fracture; (iii) preparing a proppant-laden slurry by mixing water, proppant and two polyelectrolytes, wherein the two polyelectrolytes form a complex that causes formation of proppant aggregates; (iv) injecting the proppant-laden slurry containing the aggregates into a near-wellbore region of the single hydraulic fracture, thereby creating permeable channels in the near-wellbore region of the single hydraulic fracture; (v) injecting a displacement fluid into the well; and (vi) isolating the single hydraulic fracture, and performing a next hydraulic fracturing operation.
Claim 16:
A method of hydraulic fracturing, consisting of: (i) injecting only one single proppant-free fluid through a well into a formation to create creation of the single hydraulic fracture, injecting a proppant-laden slurry without polyelectrolytes into the formation to create a proppant pack in the the surfactant form a complex that causes formation of proppant aggregates; (iv) injecting the proppant-laden slurry containing the aggregates into a near-wellbore region of the single hydraulic fracture, thereby creating permeable channels in the near-wellbore region of the single hydraulic fracture; and (v) injecting a displacement fluid into the well.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Crews et al., alone or in combination with Medvedev et al., discloses and/or teaches a method of hydraulic fracturing comprising the injection of a proppant-free fluid, a proppant-laden slurry and a displacement fluid, with each fluid comprising components as set forth in the Non-Final Rejection (mailed 8/28/2020). The reference(s), however, fail to disclose the method “consisting of” only the steps and the respective claimed features, the order of steps, and the fluid components in combination as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674